DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention I, drawn to a medical laser system of claims 23-32 in the reply filed on 8/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 33-42 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 27, the claim language “wherein the first laser energy includes a coagulation energy, and the second laser energy includes a vaporization energy” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of coagulating and vaporizing, but the specification fails to sufficiently identify how the different laser energies coagulate or vaporize the tissue.  This leaves the reader wondering what property of the laser energy itself is responsible for achieving the function.  For example, is it the wavelength that accomplishes the vaporization and the coagulation?  It is the amplitude?  The intensity?  The pulse width?  The duration?   A combination of these features?  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 23, the claim term “having” (line 3) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 27, the claim language “wherein the first laser energy includes a coagulation energy, and the second laser energy includes a vaporization energy” is ambiguous.  Specifically, the laser energy is being limited by what it does (i.e., what its function is) rather than by what it is (i.e., what parameters or properties are ascribed to the laser itself such as its wavelength or intensity).  Ambiguity may arise when claim language “only states a problem solved or a result obtained” without any “well-defined boundaries of the invention” (see MPEP 2173.05(g)).  Here, the examiner cannot ascertain what parameters would be a function of the claimed laser energies and what parameters would not be a function of the claimed laser energies, and, consequentially, the metes and bounds of the claim to be indefinite.  For example, is 2000 nm a laser energy that can vaporize?  Can that wavelength coagulate?  What about a laser intensity of 106 W/cm2?  Could that vaporize or coagulate?  The examiner could not find any examples given in Applicant’s specification of what the reference parameters actually are, weighing against any “well-defined boundaries” being established for the invention.  The claim is examined as just meaning that the source of the laser energies are capable of being controlled such the function of vaporizing and coagulating could be achieved.
For claim 31, the claim term “an outer wall” (line 9) is ambiguous.  Claim 23, from which claim 31 depends, already recites “an outer wall.”  It is unclear whether these are the same or different outer walls.  The claim is examined as meaning the same outer wall because Applicant doesn’t appear to have support for 2 different, separate outer walls.
Dependent claim(s) 24-32 fail to cure the ambiguity of independent claim 23, thus claim(s) 23-32 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23-24, 27-29, and 31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2011/0118715 to Zerfas.
For claim 23, Zerfas discloses a medical laser system (Abstract), comprising:
an optical fiber (114) (Fig. 1) (para [0046]), the optical fiber comprising:
	a probe tip (116/216/416) (Figs. 1-2 and 4A-B) (para [0043], [0052], and [0083]) at a distal end of the optical fiber (as can be seen in Figs. 1-2), the probe tip having an optical surface (217/418) (Figs. 2 and 4A-B) (para [0084]) and an outer wall (outer wall of 216/416 the probe tip as can be seen in Figs. 2 and 4A-B),
wherein the optical surface is configured to (Examiner’s Note: functional language, i.e., capable of) transmit a first laser energy (“alignment laser energy O,” para [0086]) and reflect a second laser energy (“treatment laser energy T,” para [0087]), and wherein a wavelength of the second laser (“wavelength associated with green light,” para [0087]) is less than a wavelength of the first laser energy (“wavelength associated with red light,” para [0086]).
For claim 24, Zerfas further discloses wherein the optical surface is angled relative to a longitudinal axis of the probe tip (as can be seen in Figs. 4A-B).
For claim 27, Zerfas further discloses wherein the first laser energy includes a coagulation energy (Examiner’s Note: this limitation being a further limitation of a functional limitation in claim 23) (para [0040]), and the second laser energy includes a vaporization energy (Examiner’s Note: this limitation being a further limitation of a functional limitation in claim 23) (para [0040]).
For claim 28, Zerfas further discloses wherein the optical fiber further comprises an optical fiber core (“fiber core of the optical fiber,” para [0031]) configured to (Examiner’s Note: functional language, i.e., capable of) direct the first laser energy and the second laser energy along a longitudinal axis of the optical fiber to the probe tip (para [0047]).
For claim 29, Zerfas further discloses wherein the optical surface includes a coating (“multilayer dielectric coating,” para [0072]) that promotes reflection of the second laser energy and transmission of the first laser energy (para [0072]) (also see para [0086]-[0087]).
For claim 31, Zerfas further discloses a laser source (111) (Fig. 1) coupleable to the optical fiber (as can be seen in Fig. 1) and configured to output the first laser energy and the second laser energy (para [0044]); a controller (“control module,” para [0045]) configured to control the output of the first laser energy and the second laser energy from the laser source (para [0045]); and a cap (230/430) (Figs. 2 and 4A-B) including: a cap lumen open at a proximal end and closed at a distal end of the cap (lumen inside of 230/430 as can be seen in Figs. 2 and 4A-B), and an outer wall disposed along a perimeter of the cap lumen (as can be seen in Figs. 2 and 4A-B), wherein the probe tip is provided within the cap lumen such that a cavity is defined within the cap lumen between the distal end of the cap lumen and the distalmost end of the probe tip (as can be seen in Figs. 2 and 4A-B), and wherein the first laser energy and the second laser energy are configured to pass through the outer wall of the cap (as can be seen in Figs. 2 and 4A-B).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zerfas in view of U.S. Patent Application Publication No. 2010/0016845 to Hanley et al. (hereinafter “Hanley”).
For claim 25, Zerfas does not expressly disclose wherein the angle of the optical surface relative to the longitudinal axis is at an angle from 26 degrees to 42 degrees.
However, Hanley teaches that the angle of an optical surface relative to a longitudinal axis is a result-effective variable that may be varied based upon what result is desired to be achieved (para [0039]).  Exemplary results that may be desired to be achieved that are disclosed in Hanley are “wavelength of the laser energy,” “exit or output location for the side-fired laser energy,” and/or “the optical properties of the optical-fiber-core …and/or the capillary” (para [0039]).
It would also have been obvious to a skilled artisan to optimize Zerfas wherein the angle of the optical surface relative to the longitudinal axis is at an angle from 26 degrees to 42 degrees given that Hanley recognizes the angle of the optical surface relative to the longitudinal axis is a result-effective variable capable of optimization based upon a desired result (see above). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to make such a modification for the obvious advantage of controlling the exit or output location to target a treatment site for the treatment energy in Zerfas.
Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zerfas in view of U.S. Patent Application Publication No. 2003/0082105 to Fischman et al. (hereinafter “Fischman”).
For claim 26, Zerfas further discloses wherein the second laser energy reflected by the optical surface is configured to be emitted form a sidewall of the probe tip (as can be seen in Figs. 1-2 and 4A-B), and wherein the sidewall is parallel to a longitudinal axis of the probe tip (as can be seen in Figs. 1-2 and 4A-B).
Zerfas does not expressly disclose wherein the first laser energy transmitted by the optical surface is configured to be emitted from a distalmost end of the probe tip.
However, Fischman teaches wherein the first laser energy transmitted by the optical surface is configured to be emitted from a distalmost end of the probe tip (as can be seen in Figs. 5A and 5B) (para [0268]).
It would have been obvious to a skilled artisan to modify Zerfas wherein the first laser energy transmitted by the optical surface is configured to be emitted from a distalmost end of the probe tip, in view of the teachings of Fischman, for the obvious advantage of being able to align, or level, a distal tip of Zerfas’ device axially (or in a direction parallel to Zerfas’ device’s longitudinal axis).
Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zerfas in view of U.S. Patent Application Publication No. 2008/0108867 to Zhou.
For claim 30, Zerfas does not expressly disclose wherein the coating is a dichroic coating that reflects the second laser energy and transmits the first laser energy.
However, Zhou teaches wherein a coating is a dichroic coating that reflects a second laser energy and transmits a first laser energy (para [0045]).
It would have been obvious to a skilled artisan to modify Zerfas wherein the coating is a dichroic coating that reflects the second laser energy and transmits the first laser energy, in view of the teachings of Zhou, for the obvious advantage of minimizing reflection loss (see para [0045] of Zhou).
Claim(s) 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zerfas in view of U.S. Patent Application Publication No. 2012/0157982 to Anderson et al. (hereinafter “Anderson”).
For claim 32, Zerfas further discloses wherein the cavity is sealed between the optical surface and the distal end of the cap lumen (as can be seen in Figs. 2 and 4A-B).
Zerfas does not expressly disclose the cavity includes a gas, a liquid, or a vacuum, and the gas, the liquid, or the vacuum increases reflection of the second laser energy by the optical surface.
However, Anderson teaches a cavity includes a gas, a liquid, or a vacuum, and the gas, the liquid, or the vacuum increases reflection of the second laser energy by the optical surface (para [0006]).
It would have been obvious to a skilled artisan to modify Zerfas such that the cavity includes a gas, a liquid, or a vacuum, and the gas, the liquid, or the vacuum increases reflection of the second laser energy by the optical surface, in view of the teachings of Anderson, for the obvious advantage of maintaining “the necessary refractive index difference for total internal reflection at the beveled surface” (see para [0006] of Anderson).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791